 Case: 1:19-cv-00430-MRB-SKB Doc #: 19 Filed: 08/02/21 Page: 1 of 3 PAGEID #: 59




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


SPENCER RUCH,                                                  Case No. 1:19-cv-430

              Plaintiff,                                       Barrett, J.
                                                               Bowman, M.J.

       v.


DUKE ENERGY OHIO, INC.,

              Defendant.



                           REPORT AND RECOMMENDATION

       On August 1, 2019, Plaintiff Spencer Ruch filed this employment disability

discrimination action against Duke Energy Ohio, Inc. (Doc. 1). In March 2021, Plaintiff’s

attorney moved to withdraw based upon a failure of Plaintiff to respond to counsel’s

multiple attempts to communicate with him. (Doc. 13 at 1). Despite having been given

notice, Plaintiff did not appear at the telephone conference set for the motion to withdraw,

which motion was granted. (Doc. 16).

       In the order permitting withdrawal, the Court directed Plaintiff to provide notice of

his intent to proceed pro se or, alternatively, to have new counsel enter an appearance

by April 14, 2021. Id. When Plaintiff failed to comply with that directive, the Court issued

an “Order to Show Cause,” affording Plaintiff until May 14, 2021 to state his intention to

proceed pro se or to show cause “why this case should not be dismissed with prejudice

for failure to prosecute.” (Doc. 17 at 2). The April 26, 2021 Order expressly warned

Plaintiff that his continued failure to comply “will result in a Report and Recommendation
 Case: 1:19-cv-00430-MRB-SKB Doc #: 19 Filed: 08/02/21 Page: 2 of 3 PAGEID #: 60




that recommends dismissal of Plaintiff’s case.” (Doc. 17 at 2).

       The deadline set forth in the Court’s last order has passed with no responsive filing

by Plaintiff. District courts have the power to sua sponte dismiss civil actions for want of

prosecution to “manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962); see also

Jourdan v. Jabe, 951 F.2d 108,109 (6th Cir. 1991). Though Plaintiff presently is presumed

to proceed pro se, no less an authority than the Supreme Court has stated: “[W]e have

never suggested that procedural rules in ordinary civil litigation should be interpreted so

as to excuse mistakes by those who proceed without counsel.” McNeil v. United States,

508 U.S. 106, 113 (1993).

       Because Plaintiff has failed to prosecute his case and has given no indication that

he will do so in the future, IT IS RECOMMENDED THAT this case be DISMISSED WITH

PREJUDICE.



                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             2
 Case: 1:19-cv-00430-MRB-SKB Doc #: 19 Filed: 08/02/21 Page: 3 of 3 PAGEID #: 61




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

SPENCER RUCH,                                                    Case No. 1:19-cv-430

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.

       v.


DUKE ENERGY OHIO, INC.,

              Defendant.



                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b)(2), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              3
